Citation Nr: 0703589	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-11 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to vocational and rehabilitative services under 
Title 38, U.S.C.A., Chapter 31.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran had active military service from September 1969 
to March 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Okalahoma which denied rehabilitative services 
under Chapter 31.


FINDINGS OF FACT

1.  The veteran has been rehabilitated to the point of 
employability.

2.  The veteran has been able to secure employment in the 
occupation for which training has been provided; the skills 
which the veteran developed in training for an occupation in 
which he is employed are adequate to maintain employment in 
that field; the veteran's service-connected disabilities have 
not worsened to the point that he is unable to perform the 
duties of the occupation for which he has been trained; the 
occupation in which the veteran completed training has not 
been found to be unsuitable due to the veteran's abilities 
and employment handicap.


CONCLUSION OF LAW

The criteria for eligibility for vocational rehabilitation 
services under Title 38, U.S.C.A., Chapter 31 are not met.  
38 U.S.C.A. §§ 3101, 3103 (West 2002); 38 C.F.R. §§ 21.41, 
21.44, 21.52 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Claims Assistance Act of 2000 (VCAA), codified 
in its pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2005), and the pertinent implementing 
regulation, codified at 38 C.F.R. § 3.159 (2005), provide 
that the VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires the VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  

However, the VCAA is inapplicable to claims such as the one 
decided herein.  See Barger v. Principi, 16 Vet. App. 132 
(2002).  In Barger, the Court held that the VCAA, with its 
expanded duties, is not applicable to certain cases, pointing 
out that the statute at issue in their case was not found in 
Title 38, United States Code, Chapter 51 (i.e. the laws 
changed by VCAA).  Likewise, the statute at issue in this 
matter is not found in Chapter 51, rather, it is found in 
Chapter 31.

I.  History

The veteran is service-connected for a somatization disorder, 
rated as 30 percent disabling; for a hemorrhoid disability, 
rated as 0 percent disabling; and for a prostatitis 
disability, rated as 0 percent disabling.  His total combined 
rating is 30 percent.

The veteran has participated in Chapter 31 vocational 
rehabilitation training previously and he completed a 
bachelor's degree in computer science in 1983 under the 
sponsorship of Chapter 31 vocational rehabilitation.  He then 
worked in the computer science field for the Bureau of Indian 
Affaires (BIA).

The record indicates that the veteran previously applied to 
reenter vocational rehabilitation training in January 1996.  
The veteran was examined by a VA counseling psychologist (CP) 
in January 1996.  It was noted that the veteran's eligibility 
termination date for Chapter 31 was April 22, 1988.  The CP 
further noted that the veteran had used 33 months and 24 days 
of Chapter 34 benefits and he had used 14 months and one day 
of Chapter 31 benefits, leaving the veteran with a credit of 
5 days of Chapter 31 benefits.  The CP reported that based on 
the veteran's medical problems both service-connected and 
otherwise, it was the counseling psychologist's determination 
that the veteran was infeasible for Chapter 31 vocational 
rehabilitation benefits, and the VA denied the veteran's 
claim for additional Chapter 31 vocational benefits.

A June 2004 VA examination indicates that the veteran was 
recovering from falling out of a tree in October 2003 and 
breaking several bones.  The veteran was walking with a cane 
and his arm was in a bandage.  He said that he had been 
unable to work since the injury.  On examination the veteran 
was soft spoken and evasive at times, but he answered all 
questions asked.  The veteran was not anxious and there was 
no evidence of a thought disorder.  

The veteran again applied for additional Chapter 31 
vocational rehabilitation benefits in July 2004.  An August 
2004 assessment report from Veterans Upward Bound (VUB) 
indicates hat the veteran reported that he was currently 
unemployed and that his disabilities had interfered with his 
employment in the past.  The veteran reported disabilities of 
mental exhaustion and pain and suffering.  He reported 
nonservice-connected disabilities of left elbow and left foot 
problems.  The veteran reported that his disabilities were 
deteriorating.

The record contains an undated Rehabilitation Needs Inventory 
that was filled out by the veteran.  The veteran stated on 
this form that he was seeking job skills that would help him 
obtain employment in the field of computer repair.  The 
veteran stated that he had worked part time for his brother 
doing network services and support, from June 2002 to 
present.  He reported income of $100 a month from that job.  
The veteran also reported additional employment between June 
2003 and August 2004, first as a delivery driver, then as a 
field operations assistant, and later as a receptionist.  The 
veteran asserted that he was no longer employed as a 
receptionist because he was unable to develop the speed 
necessary to perform all the job duties in the time allotted.  
The veteran noted that the pain in his hands and in his arm 
slowed him down.  He also reported that his foot 
maneuverability handicapped him and that his mental problems 
interfered with employment.

The veteran was evaluated by a VA counseling psychologist in 
August 2004.  The CP noted that the veteran had been a 
successful candidate for the Chapter 31 program, having 
completed a program in computer science.  The CP reported 
that the veteran had then worked for the Bureau of Indian 
Affairs until receiving a disability retirement.  It was 
noted that the veteran continued to work off and on at 
various jobs, but the veteran believed that it would be 
difficult for him to maintain employment for a long period of 
time.  The CP stated that it did not appear that the 
veteran's service-connected disability of neurosis had 
hindered the veteran's ability to complete his degree or to 
obtain, maintain, and sustain suitable and gainful employment 
since the veteran presently worked in the field of networking 
and computers as a technical assistant with his brother.  He 
stated that the veteran's current position did not aggravate 
his service-connected disability because he was able to work 
part time when he wanted to.  The CP noted that he had 
contacted a vocational school and had been told that the 
veteran's bachelors in computer science already provided the 
veteran the training needed to keep computers operable.  It 
was decided that the veteran would not need additional 
training.  It was further noted that the veteran did not want 
to work full time.  

The VA counseling psychologist concluded that the veteran was 
working in a position in which he had been trained and that 
that position was consistent with the veteran's interests, 
aptitudes, and abilities.  He stated that the veteran had not 
submitted evidence of an employment handicap.  

The counseling psychologist reported that the veteran's 
impairment consisted of difficulty with positions that 
required physical demand or involved mental stress.  He 
stated that the veteran's impairments had not prevented the 
veteran from finding and maintaining suitable employment.  He 
stated that the veteran appeared to be competitive with 
others when competing for employment.  He further stated that 
potential employers did not show negative attitudes toward 
the veteran when applying for employment.  It was the 
counseling psychologist's opinion that the veteran's 
impairment had not caused a serious employment handicap.

The counseling psychologist reported that the veteran had 
been gainfully employed with the BIA.  He stated that the 
veteran had overcome the effects of the impairment to 
employability and is gainfully employed and receiving a 
retirement pension.  The CP stated that the veteran had been 
found to have an employment handicap, but had overcome both 
employment handicap and serious employment handicap through 
training and employment.  The CP stated that the veteran is 
fully rehabilitated.

At the May 2006 hearing the veteran testified that he has 
trouble keeping substantial gainful employment due to his 
service-connected disability.  The veteran asserted that the 
amount of his education is not the primary factor interfering 
with his employability.  He asserted that it is the pain and 
suffering from his disabilities that interfere with his 
employment and he requested that he be provided additional 
vocational rehabilitation so as to find more suitable 
employment consistent with his disabilities.  The veteran's 
representative asserted that the veteran meets the criteria 
for an extension of his Chapter 31 vocational rehabilitation 
benefits under 38 C.F.R. § 21.44 and 21.52 on the basis of 
the veteran's inability to maintain and retain employment 
because of his service-connected condition.

II.  Analysis

A veteran having basic entitlement may be provided a program 
of rehabilitative services during the twelve-year period 
following discharge.  The beginning date of the twelve-year 
period is the day of the veteran's discharge or release from 
his or her last period of active military, naval, or air 
service and the ending date is twelve years from the 
discharge or release date, unless the beginning date is 
deferred or the ending date is deferred or extended as 
provided in sections 21.42, 21.44, and 21.45.  See 38 C.F.R. 
§ 21.41 (2006).  

By rating action in June 1976, the veteran was first granted 
a rating in excess of 20 percent for a service-connected 
disability.  Accordingly the veteran's twelve-year period of 
Chapter 31 eligibility expired in 1988.  See 38 C.F.R. 
§§ 21.40, 21.41 (2006).  However, the veteran maintains that 
he is entitled to an extension beyond the basic period of 
eligibility under 38 C.F.R. § 21.44 because of serious 
employment handicap.  

The record does indicate that the veteran has been classified 
by VA as having a serious employment handicap.  See 38 C.F.R. 
§ 21.52.  However, the veteran still does not meet the 
requirements for an extension of Chapter 31 vocational 
rehabilitation benefits under 38 C.F.R. § 21.44.

38 C.F.R. § 21.44(a), provides for an extension of the period 
of eligibility when the veteran has not previously been 
rehabilitated to the point of employability.  The record 
clearly shows that the veteran was previously rehabilitated.  
He received Chapter 31 rehabilitation benefits resulting in a 
degree of a bachelors in computer science in 1983, and that 
he was then gainfully employed by the BIA in the computer 
science field.

The Board also finds that the veteran does not meet the 
criteria for extension of Chapter 31 benefits under 38 C.F.R. 
§ 21.44(b).  This regulation provides for an extension of the 
period of eligibility when a veteran has been previously 
rehabilitated to the point of employability, but (A) the need 
for such services has arisen out of a worsening of the 
veteran's service-connected disability that precludes the 
veteran from performing the duties of the occupation for 
which the veteran was previously trained in a vocational 
rehabilitation program, or (B) the occupation for which the 
veteran had been so trained is not suitable in view of the 
veteran's current employment handicap and capabilities, or 
(C) the occupational requirements have changed and additional 
services are needed to help the veteran continue in the 
occupation which he was trained.  

While the veteran has asserted that he is entitled to 
additional Chapter 31 vocational rehabilitation benefits 
because he is no longer able to work in his current field due 
to his service-connected disabilities, this is not shown by 
the evidence of record.  As noted above, the veteran is 
employed.  While he has been working on a part-time basis, 
the veteran has stated that he does not want to work on a 
full time basis.  The August 2004 CP report clearly states 
that the veteran's service-connected disabilities have not 
worsened so as to preclude the veteran from working in the 
computer field with his brother.  The August 2004 CP report 
also states that the veteran's occupation as a technical 
assistant in the area of network services and support is 
suitable for the veteran when considering his employment 
handicap and capabilities.  The August 2004 report also does 
not indicate that the occupational requirements in the 
veteran's field have changed so as to require additional 
service to help the veteran continue in the occupation that 
he was trained.  As noted above, the August 2004 counseling 
psychologist stated that the veteran is fully rehabilitated.

The veteran has not claimed, and the record does not show, 
that the veteran is entitled to an extension of Chapter 31 
vocational rehabilitation benefits as provided by 38 C.F.R. 
§  21.42 (Deferment due to previous lack of an established 
qualifying service-connected compensable disability, or due 
to a change of character of discharge determination) or as 
provided by 38 C.F.R. § 21.45 (Extension for a program for 
independent living services).

Since the veteran's eligibility period for Chapter 31 
vocational rehabilitation benefits has expired, and since the 
veteran does not meet any of the criteria for an extension of 
such benefits, the Board finds a preponderance of the 
evidence is against the claim and the veteran is not entitled 
to additional Chapter 31 vocational rehabilitation benefits.


ORDER

Entitlement to vocational and rehabilitative services under 
Title 38, U.S.C.A., Chapter 31 is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


